— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Vaughn, J.), imposed July 27,1987.
Ordered that the sentence is affirmed.
Contrary to the defendant’s assertions, we do not find the sentence imposed, which was the product of a plea agreement (see, People v Kazepis, 101 AD2d 816), to be unduly harsh or excessive.
The defendant’s challenge to the imposition of a mandatory surcharge upon his conviction is premature (see, People v West, 124 Misc 2d 622; People v Lewis, 134 AD2d 286; People v Reid, 140 AD2d 639). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.